      Case 3:21-cr-00283-WQH Document 27 Filed 03/31/21 PageID.56 ,__..,,
                                                                    Page  ,, __ 1 of 1    __
                                                                                                ;j    :I  ····--1·-
                                UNITED STATES DISTRICT couRlj                            r----  •.



                                                                                                     ·--·--] j
                                                                                                      ;;},.,__,_ ,.;




                              SOUTHERN DISTRICT OF CALIFORMIA / .. -. Nii\R_J                         ~20~--- .
UNITED STATES OF         AMERICA,                      I                          L~9u[.;:;/i/:~,;t?'ifc'.?J/ft~i6RNl,,j
                                                               Case No. 21-CR-Ufl28"3~W-QM---.;.:tq____ Dc=•::::_J

                                          Plaintiff,
                       vs.
                                                               JUDGMENT OF DISMISSAL

NICHOLAS ANDREW PALMER

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

 ~    of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)

 ~




 Dated: J /),, /""2-1
          ✓       I
                                                           ~mal
                                                           United States Magistrate Judge
